Citation Nr: 1413783	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  08-29 827A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence had been received to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from April 1975 to August 1975, from December 1990 to May 1991, and from August 2004 to January 2006.  He also had additional service in the Reserves.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In September 2011, the Board issued a decision that, in part, denied the petition to reopen a claim of entitlement to service connection for a left knee disorder.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the September 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied the petition to reopen a claim of entitlement to service connection for a left knee disorder is vacated.  The remainder of the September 2011 Board decision remains undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


